Citation Nr: 1200257	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLE).

3.  Entitlement to service connection for recurrent bilateral otitis media.

4.  Entitlement to an initial compensable rating for left ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim has since that time been transferred to the RO in Oakland, California.  The Veteran originally requested a hearing before the Board on his June 2008 substantive appeal form, but withdrew his request in a January 2010 statement. 

The case was brought before the Board in April 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral otitis media and entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran currently has right ear sensorineural hearing loss and resolving all reasonable doubt in favor of the Veteran, his right ear hearing loss is attributable to his military service.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities (BLEs) was not present during service or for years thereafter, and the most persuasive evidence fails to establish his current peripheral neuropathy as medically attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's right ear sensorineural hearing loss is due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's peripheral neuropathy of the BLEs was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a letter sent to the Veteran before initial adjudication of his claim in July 2006.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The RO provided the Veteran appropriate VA examinations in 2006, 2010 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further examination or opinion is not needed on the peripheral neuropathy claim because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for organic diseased of the nervous system, such as hearing loss or peripheral neuropathy, may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

Here, while the Board notes the Veteran's complaints of hearing loss and "numbness" of the feet during service and shortly thereafter, the legal presumption is not applicable because there is no evidence of diagnosed disorders manifested to a degree of 10 percent or more within one year from the Veteran's separation from the military.

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran worked in the military as a dentist for thirty years.  He contends he has hearing loss due to exposure to dental equipment, to include drills, without hearing protection.  He further contends he first experienced numbness on the bottom soles of his feet in 1990, while still on active duty.  The Veteran indicates his job as a dentist required him to be on his feet all day.  To keep up required physical fitness for the military, moreover, the Veteran also completed laborious runs and drills.  

The Board acknowledges the Veteran is dentist with an earned DDS.  Even so, the Veteran has not demonstrated he has medical expertise in areas outside of dentistry.  In that regard, he is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, the Veteran is competent to describe his past symptoms and the details of his military duties, but he is not competent to link current diagnoses with those symptoms or military duties.  But see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board further notes the Veteran is in receipt of, among other things, the Vietnam Gallantry Cross, which may be indicative of combat service in Vietnam.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 
 
Right Ear Hearing Loss

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Here, in light of the Veteran's MOS as a dentist, the Board will concede in-service acoustic trauma.  The Veteran's service treatment records, however, do not confirm in-service incurrence of hearing loss as defined in 38 C.F.R. § 3.385.  The records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran was treated twice for right ear infections, but all audiograms on all annual examinations were well within normal range with very little variance in auditory thresholds between the audiograms.  The Veteran's retirement examination in 1991, moreover, also reveals audiometric testing within normal limits.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry here then is whether the Veteran currently has right ear hearing loss related to in-service noise exposure or any other incident of his military service.  The Board concludes he does.

After service, the Veteran was diagnosed with hearing loss by private physicians over a decade after service.  In an October 2006 statement, the Veteran's private physician Dr. Evans indicates the Veteran was his patient since May 2004.  On audiometric evaluation, Dr. Evans indicates the Veteran was found to have high-frequency sensorineural hearing loss at 4000 Hertz that is considered to be moderate.  "Due to his profession as a dentist and the high-frequency drills, that loss could be attributed to his work."  (Emphasis added).  The Board notes Dr. Evans did not supply the actual audiogram findings so it is unclear whether the diagnosis of hearing loss meets the definition of 38 C.F.R. § 3.385.

The Board finds noteworthy this claim stems from the Veteran originally filing for entitlement to service connection for bilateral sensorineural hearing loss in July 2006, over a decade after service.  

The Veteran was afforded a VA examination in November 2006 where audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
35
LEFT
15
20
20
25
40

At that time, the examiner diagnosed the Veteran with mild hearing loss consistent with exposure to high intensity sounds and, thus, "related to events encountered during time served in the military." Despite the positive opinion, the November 2006 VA examination results, however, did not show a right ear hearing loss disability within the definition under 38 C.F.R. § 3.385 and, therefore, service connection for right ear hearing loss was denied whereas service connection for left ear hearing loss was granted.

The Veteran then indicated he felt his hearing was worse and the Board remanded the claim to afford the Veteran a new VA audiological examination.  

The Veteran was afforded a new VA examination in April 2011 where audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
40
LEFT
30
30
35
40
45

The examiner diagnosed the Veteran with mild, bilateral, sensorineural hearing loss, slightly worse on the left and further indicated the Veteran's hearing loss was wholly sensorineural and, therefore, unrelated to his in-service ear infections.  With regard to whether the Veteran's hearing loss was related to in-service acoustic trauma, however, the examiner made curiously inconsistent statements.

On the one hand, the examiner opined, "To the extent that [the Veteran] has a mild sensorineural hearing loss, this in all likelihood can be attributed to his having been exposed to high frequency sounds using dental equipment...."  On the other hand, the same examiner in the same report opined, "[The Veteran's] hearing loss is not particularly unusual for a man of his age, even excluding the history of noise exposure....  It appears less likely than not that [the Veteran's] hearing loss and tinnitus are related to his active military service."  

As noted above, aside from the 2011 VA examiner's opinion, both the Veteran's private physician and the 2006 VA examiner indicate the Veteran's hearing loss, at the very least, "could be" attributable to in-service exposure of dental equipment.  Indeed, it appears the 2011 VA examiner acknowledges the likelihood of such a connection as well.  

In short, the 2011 VA examiner's audiometric findings indicate the Veteran now has a right ear sensorineural hearing loss disability within the definition of 38 C.F.R. § 3.385.  The 2011 VA examiner's nexus opinion, however, is inherently contradictory and thus not probative.  The remainder of the medical evidence indicates at least the possibility that the Veteran's hearing loss is attributable to his military service.  

As such, the Board concludes the evidence is at the very least in relative equipoise.  The Veteran is entitled to the benefit of the doubt and, therefore, service connection is granted for right ear sensorineural hearing loss.

Peripheral Neuropathy of the BLEs

Here, in light of the Veteran's MOS as a dentist, the Board will accept the Veteran's recollections of prolonged standing and laborious exercises in the military.  

The Board has considered the Veteran's contentions that he first noticed numbness on the bottom soles of his feet in 1990 while still on active duty, but notes the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to numbness of the feet.  Indeed, the Veteran concedes he did not seek treatment in the military or for years later because the problem was minor and did not cause pain.  As such, the Board concludes the Veteran did not incur chronic peripheral neuropathy while on active duty.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry here then is whether the Veteran's current peripheral neuropathy of the BLEs is related to his in-service symptoms.  The Board concludes it is not.

After service, the Veteran contends the numbness gradually spread up to his knees.  According to his private treatment records, he first sought treatment in 1996, five years after separation from the military.  The Veteran's private physician, Dr. Gustaveson, indicated in an April 2007 statement the Veteran was his patient since February 1996 where the Veteran complained of numbness since 1991 on the soles of his feet with a gradual progression to his knees.  Dr. Gustaveson opined the numbness was due to the Veteran's dentistry practice in the military requiring him to be in a standing position throughout his career.  Dr. Gustaveson also attributed the Veteran's condition to laborious running and jogging throughout his military career.

It appears that the Veteran was referred to a private neurologist, Dr. Bhatia, in May 2002.  Dr. Bhatia again noted the Veteran's reported history of symptoms and opined the Veteran's peripheral neuropathy could be attributed to spinal stenosis, but was otherwise of unknown cause.

In April 2003, another private consultation was completed by Dr. Leyba, a private rheumatologist.  Dr. Leyba merely opined the Veteran's peripheral neuropathy was "idiopathic" or of unknown cause.

The Veteran was afforded two VA examinations in October 2006 and, more recently, June 2010.  Both examiners noted the Veteran's symptoms of numbness in the soles of feet with a gradual progression to the knees.  Both examiners also noted the Veteran's forty year history of drinking one alcoholic beverage four times a week.  Both examiners further diagnosed the Veteran with "idiopathic" peripheral neuropathy of the BLEs "perhaps" related to his small, but continuous alcohol consumption.

The June 2010 VA examiner specifically reviewed the claims folder, to include Dr. Gustaveson's opinion.  The examiner disagreed that prolonged standing, jogging or exercising could cause peripheral neuropathy.  Rather, the examiner indicated peripheral neuropathy could be present in anybody the Veteran's age.  The only "recognized" cause of neuropathy relevant to the Veteran's specific case is alcohol intake.  The June 2010 examiner concluded the Veteran's peripheral neuropathy is idiopathic and cannot be connected to his military service.

The Board finds the 2006 and 2010 VA examinations persuasive.  They are based on a thorough examination of the Veteran and a complete review of the claims folder.  The 2010 VA examiner specifically addressed Dr. Gustaveson's opinion and persuasively resolved the conflicting opinion.  Also compelling, the conclusion the Veteran's peripheral neuropathy is "idiopathic" is in line with the opinions of other private specialists.  

In contrast, the Board does not find Dr. Gustaveson's opinion persuasive.  While the June 2010 VA examiner explained prolonged standing or exercise is not a "recognized" cause of neuropathy, Dr. Gustaveson did not explain the rationale for his conclusion.  In fact, Dr. Gustaveson recognizes within his April 2007 opinion that specialists as well as all diagnostic tests conducted led to the conclusion that the Veteran's peripheral neuropathy was idiopathic.  Nonetheless, Dr. Gustaveson concludes the Veteran's numbness is attributable to his military career due to prolonged standing and exercising.  The conclusion reached by Dr. Gustaveson is not supported by any of his cited diagnostic tests or medical literature.  

In contrast, the June 2010 VA examiner researched the Veteran's case and found the only "recognized"  cause of peripheral neuropathy applicable to the Veteran's case is his alcohol intake through the years.  Dr. Gustaveson did not address alcohol intake at all in reaching his conclusion.  It is unclear whether he was aware of the Veteran's alcohol intake habits at the time the opinion was rendered.  For these reasons, the Board finds the 2006 and 2010 VA examiners' opinions more persuasive.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

Again, the Board has considered the Veteran's statements that his symptoms began while he was still on active duty.  In general, lay evidence presented by a Veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence unless proved otherwise.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also notes the 2010 VA examiner also considered the Veteran's contentions that his symptoms began while still on active duty in rendering the opinion.

Although the Board does not doubt the Veteran's contentions that his symptoms began in 1990 while still on active duty, the Veteran is not competent to diagnose himself with peripheral neuropathy as of 1990.  See Layno, 6 Vet. App. at 469.  Rather, the Veteran was not medically diagnosed with peripheral neuropathy until 1996, years after separation from the military.  There is no persuasive medical evidence, moreover, linking the Veteran's current diagnosis to his complaints.  Rather, the most persuasive medical evidence links the Veteran's peripheral neuropathy to his forty year, regular alcohol consumption.  

In short, the Veteran did not incur peripheral neuropathy while on active duty or for years thereafter.  His current diagnosis, moreover, has not been persuasively linked to any incident of his military service, to include his contended in-service symptoms.  For these reasons, service connection must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLE) is denied.


REMAND

Service Connection for Bilateral Otitis Media

The Veteran contends he has chronic bilateral ear infections related to a 1962 incident where he was on a routine flight mission and suffered a sudden nosedive causing his bilateral tympanic membranes to rupture.

The Veteran's service treatment records do not confirm a specific injury or ruptured tympanic membranes, but the records do indicate the Veteran was treated for an ear ache, later diagnosed as right otitis media, in May 1962.  The Veteran was also diagnosed with Eustachian tube dysfunction of the right ear in a January 1989 annual examination.  No treatment, complaints or diagnoses are noted relevant to the left ear.

After service, the record indicates the Veteran has been treated repeatedly for ongoing ear infections bilaterally.  Indeed, tubes were placed in both the left and right ear related to the bilateral ear infections in 2003, but the left ear tube was removed less than one year later.  Right ear infection treatment is noted in the record as early as 1994, merely three years after service.  Treatment for the left ear is noted as early as 2002.  

With regard to etiology, the Veteran's private physician, Dr. Evans, indicated in an October 2006 statement he believed the Veteran's current problem with Eustachian tube dysfunction "could possibly" be attributed to the 1962 incident, but it cannot be substantiated 100%.  Cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or inclusive medical opinions are not probative).

The Veteran was afforded VA examinations in 2006 and, more recently, in 2011.  At both times, the examiners noted the Veteran's medical history of recurring ear infections, but at those times found no evidence of present otologic abnormality.  The 2006 VA examiner, in fact, indicated no physical findings of past or present infections.  

The April 2011 VA examiner, similarly, found no evidence of ongoing infection, but found some evidence of right Eustachian tube dysfunction.  The examiner opined that the Eustachian tube dysfunction does not appear to be a result of his military service.  In rendering the opinion, the examiner mentioned the Veteran's claimed 1962 incident of a severe descent in a jet airplane, but did not mention the Veteran's in-service treatment for otitis media or right ear Eustachian tube dysfunction.  Although the examiner indicated the claims file was reviewed, it does not appear the examiner was actually aware the Veteran was diagnosed with Eustachian tube dysfunction in 1989, while still on active duty.  

The Board concludes the medical evidence in this case is insufficient to render a decision here.  Detrimental to the Veteran's claim, it appears the Veteran was without active infection at the time of his 2006 and 2011 VA examinations.  The Veteran's claim may still prevail if the Veteran was diagnosed with a chronic disability during the pendency of the appeal, even if most recent medical evidence suggests the disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

None of the medical evidence here provides for an opinion specifically as to whether the Veteran's history of chronic ear infections began in the military or is otherwise attributable to his military service in light of in-service treatment and diagnoses of otitis media and Eustachian tube dysfunction.  Curiously, the medical providers seem to focus on a jet nosedive incident, which is not actually substantiated in the military records.  The Veteran never received in-service treatment for perforated tympanic membranes.  Rather, the issue here is whether the Veteran's in-service diagnoses of otitis media and Eustachian tube dysfunction of the right ear reflect in-service incurrence of chronic conditions or, in the alternative, are otherwise related to his post-service ear conditions.   A new VA examination is indicated. 

The RO should also take this opportunity to obtain any and all recent private treatment records to the extent they exist.

Increased Rating Left Ear Hearing Loss

The decision above granted entitlement to service connection for right ear sensorineural hearing loss.  The Board does not currently have jurisdiction to assign the initial rating for right ear hearing loss.  One rating, however, is assigned for the effects of hearing loss.  See 38 C.F.R. § 4.85.  As such, the Board finds a remand is necessary because this claim is "inextricably intertwined" with the initial rating of the newly service-connected right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss or chronic ear infections.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate ENT VA examination to determine the etiology of the Veteran's otitis media, Eustachian tube dysfunction and/or any other current chronic disorder found and to determine the severity of his service-connected bilateral hearing loss.  All indicated studies should be performed and the claims folder must be made available to the examiner for review prior to the examination.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to the following:

(a)  Whether the Veteran at least as likely as not (50 percent probability or higher) incurred a chronic ear condition in the military in light of his in-service May 1962 treatment for otitis media of the right ear and 1989 diagnosis of Eustachian tube dysfunction;

(b)  Whether the Veteran's history of chronic bilateral otitis media (whether active or not at the time of examination) is at least as likely as not (50 percent probability or more) attributable to his military service in light of in-service May 1962 treatment for otitis media of the right ear and 1989 diagnosis of right Eustachian tube dysfunction;

(c)  Whether the Veteran currently has any chronic disorders of the ear, to include Eustachian tube dysfunction or bilateral otitis media that is at least as likely as not (50 percent probability or higher) attributable to the Veteran's in-service May 1962 treatment for otitis media of the right ear, 1989 diagnosis of right Eustachian tube dysfunction, or any other incident of his military service.

The examiner is asked to review and comment upon Dr. Evans' October 2006 opinion and the opinions rendered by the VA examiners in October 2006 and April 2011.  The rationale for any opinion expressed should be provided in the examination report. 

3.  Thereafter, readjudicate the Veteran's claims, including the claim for an increased rating for hearing loss.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


